DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 6 and 9 the term “low” is a relative term which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what temperature value(s) are encompassed by the term “desired”. It is unclear what pressure value(s) are encompassed by the term “low”. An individual may consider a particular pressure to be “low”, such as 1 atm, whereas another individual may not consider that same pressure to be “low”. The specification recites that “low-pressure” may be any pressure below atmosphere (page 9 lines 4-5), however the disclosure only recites an example rather than a definition. It is unclear exactly what range of pressures applicant considers to be “low”, and if the range can include values above atmospheric, e.g. 0.01 atm.
In lines 14-15, the limitation “high-pressure” renders the claim indefinite for the same reasons stated for the term “low” above, particularly since the term “high” is a relative term. The specification recites that “high-pressure” may be any pressure below 
Regarding claim 6, the term “low” in line 9 and “high” in line 15 renders the claim indefinite for the same reasons stated for the respective terms in claim 1 above.
Claims 2-5 are rejected based on their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 8,997,633 B2) in view of Angell et al. (US 10,278,533 B2).
The limitation “cold brewing” is not defined by the specification and therefore is given its broadest reasonable interpretation consistent with the specification to be a process of brewing a beverage, e.g. coffee, tea, etc., using water that has not been significantly heated (page 3 lines 1-5), e.g. room temperature, as is commonly understood in the art.
The limitation “filtration system” is given its broadest reasonable interpretation to be any device which allows separation of components (e.g. coffee grounds from extracted beverage) as is known in the art.
Regarding claim 1, Bishop et al. teaches a process for brewing a beverage comprising preparing water 80 from water source 36 to a desired temperature, combining the water with a first brewing material 24 in a brewing vessel 22 (figure 1; column 5 lines 6-10 and 20-24), removing air from the brewing vessel until a first low-pressure set point is reached, i.e. a vacuum (column 5 lines 30-40), steeping the mixture of water and material  while maintaining the first low-pressure set point in the vessel for a low-pressure steeping time (column 6 lines 3 and 8-9), where the low-pressure set point is maintained such that the beverage in the vessel does not drip through aperture 28 (column 5 lines 34-40), adding a filler gas to the vessel until a second pressure set point is reached and steeping the mixture for a steeping time at atmospheric or high-pressure (column 5 lines 51-54), and directing the water and brewing material through a filtration system 30 to yield a filtered brewed beverage 32 (figure 1; column 5 lines 55-57; column 6 lines 27-31).
Regarding steeping the mixture for a time at atmospheric or high-pressure, it is noted that the claim does not require steeping the entire mixture. Bishop et al. is construed to teach the limitation since at least some portion of the water and brewing material 24 comingle during the positive pressurization step, i.e. as some of the beverage becomes filtered, the remaining volume of water/material are maintained together, and since the pressurization step can be controlled (column 6 lines 3 and 5-6), where the pressurization (and thus filtration) would occur over a prolonged period of time. 
Bishop et al. does not specifically teach a “cold brewing” process as is understood in the art.
Angell et al. teaches a cold beverage brewing system (abstract), where a brewing material 310 such as coffee can be combined with water 312 which is chilled or at room temperature in a brew chamber 302, steeped, then filtered (column 4 lines 26-27; column 8 lines 45-60; column 9 lines 31-50column 16 lines 9-12). Angell et al. is analogous since the reference is similarly directed to brewing of beverages by infusion followed by filtering under pressure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bishop et al. to use a “cold brewing” method with lower water temperatures since the process is known in the art and to minimize acidity of the finished beverage as taught by Angell et al. (column 1 lines 49-60), thereby providing a product option for consumers that prefer coffee with less acidity.
Regarding claims 2-3, Bishop et al. teaches the brewing material comprises coffee or tea (column 4 line 51).
Regarding claim 4, Bishop et al. teaches the air moving system 50 (which pumps the filler gas) can create positive pressure in the vessel 22 by pumping air (filling gas) into the vessel (column 4 lines 10-14).
Regarding claim 5, Bishop et al. does not teach the filling gas is an inert gas.
Angell et al. teaches that nitrogen is beneficial due to its relatively inert properties which do not produce or exacerbate oxidization and imparts little or no added taste to the finished beverage (column 11 lines 28-33), where the nitrogen can be used to pressurize the brewing environment (column 6 lines 63-66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bishop et al. to use nitrogen as the filler gas since the gas can be used to pressurize brewing environments as taught by Angell et al., and to similarly minimize or eliminate oxidation while imparting little or no added taste to the finished beverage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 8,997,633 B2) in view of Angell et al. (US 10,278,533 B2) as applied to claims 1-6 above, and further in view of Kalenian (US 6,887506 B2).
Bishop et al. teaches directing the filtered brewed beverage into a holding vessel 94 (figure 1; column 5 lines 63-64), but does not teach adding a second brewing material to the brewing vessel, directing the filtered brewed beverage into the brewing vessel, and performing the claimed steps to yield a twice-filtered brewed beverage as claimed. 
 Kalenian teaches a process for producing extracts from coffee (abstract) where water and coffee are combined into brewing vessel 11, the vessel is pressurized with gas, the mixture of water/coffee is steeped, filtered, then collected in holding vessel 30 (column 16 lines 36-39, 50-52 and 60-65; column 17 lines 1-2). Kalenian further teaches that multiple extractions can be performed to allow for custom production of a variety of extracts for a variety of purposes, including extracts of different concentration and degree of extraction, where the extract produced from one cycle can be recycled and used as the aqueous solvent for a subsequent extraction with a fresh load of raw (brewing) material (column 12 lines 22-39 and 45-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Bishop et al. to use the product of the first extraction as the solvent for a subsequent extraction of a second brewing material as claimed in order to similarly produce a final product having a desired concentration, flavor and/or aroma for a particular purpose, since the first extract would have been required to be transferred from the holding vessel to the brewing vessel for the subsequent extraction, in order to further extract a different, previously extracted material, thereby extracting as much of the material as possible, and to modify the flavor, aroma, or other characteristics of the product as desired (e.g. the first and second brewing materials can be different types of coffee with different characteristics which provide a “blend” having a desired flavor profile).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (particularly claims 1-4, 6 and 10) of U.S. Patent No. 10117444 in view of Bishop et al. (US 8,997,633 B2).
The ‘444 patent does not teach liquid water or solvent, removing air, steeping for a desired low-pressure steeping time, steeping for a desired steeping time at atmospheric or high-pressure, and directing the liquid water or solvent and brewing material through a filtration system.
Bishop et al. teaches a process for brewing a beverage comprising preparing water 80 from water source 36 to a desired temperature, combining the water with a first brewing material 24 in a brewing vessel 22 (figure 1; column 5 lines 6-10 and 20-24), removing air from the brewing vessel until a first low-pressure set point is reached, i.e. a vacuum (column 5 lines 30-40), steeping the mixture of water and material  while maintaining the first low-pressure set point in the vessel for a low-pressure steeping time (column 6 lines 3 and 8-9), where the low-pressure set point is maintained such that the beverage in the vessel does not drip through aperture 28 (column 5 lines 34-40), adding a filler gas to the vessel until a second desired pressure set point is reached and steeping the mixture for a desired steeping time at atmospheric or high-pressure (column 5 lines 51-54), and directing the water and brewing material through a filtration system 30 to yield a filtered brewed beverage 32 (figure 1; column 5 lines 55-57; column 6 lines 27-31).
Regarding steeping the mixture for a desired time at atmospheric or high-pressure, it is noted that the claim does not require steeping the entire mixture. Bishop et al. is construed to teach the limitation since at least some portion of the water and brewing material 24 comingle during the positive pressurization step, i.e. as some of the beverage becomes filtered, the remaining volume of water/material are maintained together, and since the pressurization step can be controlled (column 6 lines 3 and 5-6), where the pressurization (and thus filtration) would occur over a prolonged period of time. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ‘444 patent to perform the claimed steps since removing air from a vessel is a known method to reduce the pressure in said vessel, to prevent unintentional escape of the beverage from the brewing vessel during the extraction (Bishop et al. column 5 lines 37-40) or to allow infusion of air into the slurry to facilitate full engagement of the beverage substance and development of characteristics in the final beverage (column 5 lines 40-48), in order to ensure proper extraction of the beverage ingredient to obtain a beverage having desired strength and flavor, and to separate any insolvable or inedible materials (e.g. coffee grounds) from the extracted product.

Claims 1-6 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 (particularly claims 1-2, 12, and 17-18) of U.S. Patent No. 9763461 in view of Bishop et al. (US 8,997,633 B2).
The ‘461 patent does not teach removing air, steeping for a desired low-pressure steeping time, adding a filler gas, steeping for a desired steeping time at atmospheric or high-pressure, and directing the liquid water or solvent and brewing material through a filtration system.
Bishop et al. teaches the process stated for the rejection of the ‘444 patent above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ‘461 patent to perform the claimed steps since removing air from a vessel is a known method to reduce the pressure in said vessel, to prevent unintentional escape of the beverage from the brewing vessel during the extraction (Bishop et al. column 5 lines 37-40) or to allow infusion of air into the slurry to facilitate full engagement of the beverage substance and development of characteristics in the final beverage (column 5 lines 40-48), to use a movement system which allows the extracted beverage to be moved through the filter system, and in order to ensure proper extraction of the beverage ingredient to obtain a beverage having desired strength and flavor, and to separate any insolvable or inedible materials (e.g. coffee grounds) from the extracted product.

Claims 1-6 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 (particularly claims 1-2 and 6-8) of U.S. Patent No. 8586117 in view of Bishop et al. (US 8,997,633 B2).
The ‘117 patent does not teach removing air, steeping for a desired low-pressure steeping time, adding a filler gas, and steeping for a desired steeping time at atmospheric or high-pressure.
Bishop et al. teaches the process stated for the rejection of the ‘444 patent above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ‘117 patent to perform the claimed steps since removing air from a vessel is a known method to reduce the pressure in said vessel, to prevent unintentional escape of the beverage from the brewing vessel during the extraction (Bishop et al. column 5 lines 37-40) or to allow infusion of air into the slurry to facilitate full engagement of the beverage substance and development of characteristics in the final beverage (column 5 lines 40-48), to use a movement system which allows the extracted beverage to be moved through the filter system, and in order to ensure proper extraction of the beverage ingredient to obtain a beverage having desired strength and flavor, and to separate any insolvable or inedible materials (e.g. coffee grounds) from the extracted product.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
The rejections of claims 1 and 6 under 35 USC 112(b) or second paragraph for the terms “low” and “high” are maintained. As stated previously, the terms are not defined by the specification or otherwise indicate to one of ordinary skill in the art the respective values encompassed by said terms. Since the terms are relative, the scope of the invention cannot be established.
Applicant argues on pages 7-9 that Bishop does not teach a “brewing vessel” or “holding tank” as traditionally understood by those of ordinary skill and recited by the claims, and does not teach steeping the liquid and the brewing material after the step of “removing air” is complete. This is not persuasive since the limitations “brewing vessel” and “holding tank” are not defined by the disclosure. Bishop teaches the vessel 22 and container 94 serve the same functions as those disclosed by the claims, i.e. allow for interaction between the water and beverage ingredient for extraction (column 5 lines 46-49) and storage of the extract (column 6 lines 27-31). Thus the vessel 22 and container 94 are construed read on the claim. Furthermore, Bishop teaches the negative pressure is maintained during brewing in order to ensure the slurry remains in the vessel 22 without dripping (column 5 lines 32-35). Therefore the “low pressure” is maintained during steeping.
Applicant’s arguments against the dependent claims and double patenting rejection are not persuasive for the same reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                            Primary Examiner, Art Unit 1792